Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Claim(s) 1-20 do not use “means for” (or “step for”) language, or generic placeholders for "means” coupled with functional language without recitation of sufficient structure for carrying out the claimed functions and therefore does not/do not invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).
	
	
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5, 12 and 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.[claims 3 and 5]
Claims 3 and 5 recites the limitation "the target" in line 2 of the claims.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of applying prior art, claims 3 and 5 will be read reciting “a target”.  Appropriate correction is required.[claim 12]
Claim 12 recites the limitation "the target speed" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of applying prior art, claim 12 will be read as depending from claim 10 which defines “a speed of the target”.  Appropriate correction is required.[claims 15-18]
Claims 15-18 recites the limitation "the positioning device" in line 1 of the claims.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of applying prior art, claims 15-19 will be read as depending from claim 4 which defines “a positioning device”.  Appropriate correction is required.[claim 19]
Claim 19 recites the limitation "the gyroscope" and “the compass” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of applying prior art, claim 19 will be read as depending from claim 18 which defines “a gyroscope” and “a compass”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kowalsky (US 2010/0277594 A1) in view of Official Notice.[claim 1]
Regarding claim 1, Kowalsky discloses system, comprising: a camera that includes a sensor (Figure 1, Item 104; Paragraph 0029, 0032-0033; generating images through digital means would necessitate a sensor of some variety), wherein the camera is configured to change one or more of a focus, a zoom, and an angle of a field of view of the camera (Paragraph 0032; autofocus).  However, Kowalsky does not explicitly disclose that the autofocus is based on a signal received from the sensor.
However, Official Notice is taken that it is well known in the art to perform autofocus based on images captured by a camera sensor.  Such a system ensures that the final captured image is in proper focus by directly using image signals captured by the sensor and to remove the need for a separate autofocus sensor.  Therefore, it would have been obvious to use signals captured by the camera sensor to perform autofocus so that the final captured images may be in proper focus and a secondary autofocus sensor need not be included in the system.[claim 2]
Regarding claim 2, Kowalsky discloses a sensor which is an infrared sensor (Paragraph 0033).[claim 3]
Regarding claim 3, Kowalsky discloses a system wherein the camera is configured to receive, via the sensor, infrared light that is reflected or scattered by the target (Figure 1, note that any light reflected by a target would be received by the camera through lens 106).

Claims 4-9 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kowalsky (US 2010/0277594 A1) in view of Official Notice  in view of Hurd (US 2016/0248969 A1).[claim 4]
Regarding claim 4, Kowalsky in view of Official Notice does not disclose a positioning device as claimed.  
Hurd discloses a system including a camera and further discloses the use of a positioning device in communication with the camera (Figure 1, Items 102/106) which provides control signals to the camera for focus, zoom, pan and/or tilt (Paragraph 0015-0016) and allows a user to select a particular target to be focused/tracked (Paragraph 0006-0007, 0016).  Therefore, it would have been obvious to include a positioning device as taught by Kowalsky to allow a user to select a particular subject to be tracked and focused on.  In addition it would have been obvious to provide other camera functions such as zoom, pan and/or tilt of the camera Kowalsky so that the subject may be more accurately framed according to position as taught by Hurd.[claims 5 and 6]
Regarding claims 5 and 6, Hurd discloses a LIDAR module including a rotating laser distance scanner (Paragraph 0013; Figures 1 and 2).  However, Hurd does not explicitly disclose emitting a light that is reflected or scattered by the target wherein the light includes an infrared light.
Official Notice is taken that it is well known in the art to form LIDAR modules by including a light emitter which emits a light such as infrared or UV light, wherein the light is reflected by the target and received at a sensor, and the distance/position is determined based on the time between the transmission and reception of the light.  Such LIDAR systems are commercially available and well understood.  Furthermore, the use of infrared or UV light allows the LIDAR system to function without being seen by the naked eye.  Therefore, it would have been obvious to include a light emitter to emit infrared or UV light such as a commercially available LIDAR system as such systems are readily available and well understood to those of ordinary skill in the art.[claim 7]
Regarding claim 7, see the rejection of claims 3 and 6 above and note that both the camera and the reflected light would be received by both the camera and the LIDAR (e.g. Kowalsky, Figure 1; Hurd, Figures 1 and 2).  Additionally note that Hurd discloses a positioning device which is configured to determine a position of the target (Paragraph 0015-0016).[claim 8]
Regarding claim 8, Hurd does not explicitly disclose sending the target position information to the camera.  However, it is noted that Hurd does disclose determining camera settings based on the target position information and camera settings (Paragraph 0016) in an external device 106 (Figure 1).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to move the processing of camera settings to the camera interface 104 from the device 106, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  Additionally, by doing so the overall operation of the system would not be significantly affected and sending of the camera operational data from the camera to device 106 could be avoided.  Note that by determining the camera settings in the camera rather than device 106, transmission of the target position information from the device 106 to the camera would be required as the target position information is necessary to determine focus, zoom, and pan and/or tilt settings for the camera.[claim 9]
Regarding claim 9, see the rejection of claim 8 above and note that the camera would thus be configured to use the target position to change one or more of focus, zoom and angle of view of the camera as claimed.[claim 15]
Regarding claim 15, Hurd discloses a positioning device which is configured to be mounted on a camera (Paragraph 0013).  As Kowalsky discloses a camera which is mounted on a weapon (Figure 4), the positioning device of Kowalsky in view of Official Notice in view of Hurd would also be so configured.[claims 16 and 17]
Regarding claims 16 and 17, see the rejection of claim 15 above and note that the combined weapon/camera/positioning is operated as a handheld device and the camera/positioning device is mounted on an object (i.e. weapon 402).

Claims 10-14  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kowalsky (US 2010/0277594 A1) in view of Official Notice  in view of Hurd (US 2016/0248969 A1) in view of Takashima (US 2013/0120586 A1).[claim 10]
Regarding claim 10, Kowalsky in view of Official Notice in view of Hurd discloses a system which may perform continuous control (Hurd, Paragraph 0016), but does not disclose the determination of one or both of a movement direction and a speed of the target.
Takashima discloses a similar system for automatic camera tracking which utilizes subject motion vectors to determine a subject’s movement speed and direction to control pan and tilt directions of a camera (Paragraph 0028).  Such a system allows for active updating of a capture position and would result in more effective tracking than if a reactive system were employed were camera settings were only updated after the object has moved.   Additionally see the rejection of claim 8 above and note that it would have similarly been obvious to provide for detection of subject speed and movement in either the camera itself or in the positioning device.[claim 11]
Regarding claim 13, see the rejection of claim 10 above and note that it would have been obvious to calculate the target movement and speed in the positioning device as described.  Additionally, it would have been obvious to transmit this data to the camera so that the camera could calculate appropriate pan/tilt positions.  See the rejection of claim 8 above for additional details.[claim 12]
Regarding claim 12, see the rejection of claim 10 above and note that Takashima discloses using the target movement/speed information to change an angle of the field of view of the camera (i.e. pan or tilt angles).[claims 13 and 14]
Regarding claims 13 and 14, see the rejection of claims 3, 10 and 12.

Claims 1, 4 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lamb et al. (US 2013/0336628 A1) in view of Official Notice.[claim 1]
Regarding claim 1, Lamb discloses a system comprising: a camera that includes a sensor (Figure 1, S100; Paragraph 0010 and 0029; camera or imager), wherein the camera is configured to change one or more of a focus, a zoom and an angle of a field of view of the camera (e.g. Paragraph 0029 and 0048).  However, Lamb does not disclose changing the one or more of a focus, a zoom and an angle of a field of view based on a signal received from the sensor.
However, Official Notice is taken that it is well known in the art to perform focusing based on images captured by a camera sensor.  Such a system ensures that the final captured image is in proper focus by directly using image signals captured by the sensor and to remove the need for a separate autofocus sensor.  Therefore, it would have been obvious to use signals captured by the camera sensor to perform autofocus so that the final captured images may be in proper focus and a secondary focus sensor need not be included in the system.[claim 4]
Regarding claim 4, Lamb discloses a system further comprising a positioning device that is in communication with the camera (Figure 1, S120/S130; Paragraphs 0018-0028).[claim 18]
Regarding claim 18, Lamb discloses a system wherein the positioning device comprises a gyroscope, a compass and a light source (Paragraphs 0019 and 0022).[claim 19]
Regarding claim 19, Lamb discloses a system wherein the positioning device is configured to send information based on signals from the gyroscope and the compass to the camera (Paragraph 0022).[claim 20]
Regarding claim 20, Lamb discloses a system wherein the camera is configured to change one or more of the focus, the zoom and the angle of the field of view of the camera based on the information from the gyroscope and the compass of the positioning device (Paragraphs 0022-0023 and 0029-0042; changing pan/tilt angles to track the positioning device).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4 and 7-17 of U.S. Patent No. 11,184,007 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.[claim 1]
1. A system, comprising:

 a camera that includes a sensor, wherein the camera is configured to change one or more of a focus, a zoom, and an angle of a field of view of the camera based on a signal received from the sensor.
1. A system, comprising: 

a camera that includes a sensor, wherein the camera is configured to change one or more of a focus, a zoom, and an angle of a field of view of the camera based on a signal received from the sensor; and 

a positioning device that is not part of the camera, wherein the positioning device is configured to emit an infrared light that is reflected or scattered by a moving target, and wherein the sensor of the camera is configured to receive the reflected or scattered infrared light from the moving target, wherein: 

the positioning device comprises a gyroscope, a compass, and a light source; 

the positioning device is configured to send information based on signals from the gyroscope and the compass to the camera; and 

the camera is configured to change one or more of the focus, the zoom, and the angle of the field of view of the camera based on the information from the gyroscope and the compass of the positioning device.

[claims 2-20]
Regarding claims 2-20, see claims 13, 1, 4, 1, 1, 7-17, 1, 1 and 1 respectively and note that these claims similarly anticipate dependent claims 2-20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J HENN whose telephone number is (571)272-7310. The examiner can normally be reached Monday-Friday ~8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Timothy J Henn/Primary Examiner, Art Unit 2698